Citation Nr: 0205414	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  95-21 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than November 
22, 1994, for the assignment of a 60 percent rating for a 
back disability.

2.  Entitlement to an effective date earlier than November 
17, 1998, for the assignment of a total disability rating for 
compensation based on unemployability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1945.

The Department of Veterans Affairs (VA) Board of Veterans 
Appeals (Board) denied the veteran's claims of entitlement to 
a rating in excess of 60 percent for a back disability and 
entitlement to an effective date earlier than November 22, 
1994, for the assignment of a 60 percent evaluation for a 
back disability in an October 1997 decision.  The veteran 
appealed this decision to the then United States Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans claims) (Court).  In an August 1998 ruling, the 
Court vacated the October 1997 Board decision and granted a 
joint motion for remand.  

By rating determination dated in September 1999, a total 
rating based on unemployability due to service-connected 
disability was granted, effective from November 17, 1998.  
This case was remanded by a decision of the Board dated in 
February 1999.

In February 2000, the Board denied the veteran's claims of an 
increased rating for a back disability rated 60 percent 
disabling, an effective date earlier than November 22, 1994 
for the assignment of a 60 percent rating for a back 
disability, and an effective date earlier than November 17, 
1998 for the assignment of a total disability rating based on 
unemployability.  The veteran subsequently appealed the 
Board's decision to the Court. 

In a single judge order dated in December 2001, the Court 
granted a joint motion for remand, vacated the Board's 
decision, and remanded the case to the Board for 
readjudication of the issues of earlier effective dates for 
the assignment of a 60 percent rating for a back disability, 
and a total disability rating based on unemployability 
(TDIU), in accordance with the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  The Court dismissed the issue of an increased 
rating for a back disability, having determined that it had 
been abandoned.  The case has now been returned to the Board 
for compliance with the directives of the Court's motion.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Prior to November 22, 1994, the service-connected 
limitation of motion of the lumbar spine, status post 
surgery, with disc disease and neuropathy was manifested by 
symptoms which included severe limitation of motion, 
degenerative changes and complaints of continuing pain; there 
is no showing that symptomatology attributable thereto was 
consistent with neurological deficit consistent with 
pronounced intervertebral disc syndrome.

3.  There is a document, under recent guidance of the Federal 
Circuit Court, which  with other criteria satisfies the 
"informal claim" provisions.  This document, a private 
medical report was received by the VA December 13, 1994.

4.  It is no shown that the veteran was unable to follow and 
secure gainful employment prior to December 13, 1994, nor is 
there a claim prior to that date for TDIU due to service-
connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than November 
22, 1994 for the assignment of a 60 percent rating for 
service-connected limitation of motion of the lumbar spine, 
status post surgery, with disc disease and neuropathy, have 
not been met.  38 U.S.C.A. §§ 5110, 5102, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.400 (2001).

2.  The criteria for an effective date of December 13, 1994, 
but no earlier, for the assignment of a total rating based on 
unemployability due to service-connected disability are met.  
38 U.S.C.A. §§ 5110, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.155, 3.160, 3. 340, 3.341, 4.16, 
4.19, 3.400 (2001); Robertson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matters: Duty to Assist

The veteran's service-connected disabilities consist of 
paralysis of the fifth cranial nerve, rated 10 percent 
disabling, right total knee arthroplasty, evaluated as 30 
disabling, and limitation of motion of the lumbar spine, 
status post surgery, with disc disease and neuropathy, rated 
60 percent disabling from November 22, 1994. He has been in 
receipt of a total rating based on unemployability, effective 
from November 17, 1998.  The veteran has appealed and seeks 
an effective date earlier than November 22, 1994 for service-
connected back disability, and an effective date earlier than 
November 17, 1998 for individual unemployability.  He had a 
100 percent rating from November 5, 1997 to January 1, 1999 
due to a total knee replacement.

Initially, it should be noted that there has been a 
significant change in the law during the pendency of the 
veteran's claim.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 38 U.S.C.A. 
§ 5100 et. seq. (West Supp. 2001).  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096 (2000).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  There have 
also been final regulations promulgated to implement the new 
law.  See 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).

The revised duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  The Board finds that all identified and 
authorized records pertinent to the matters on appeal have 
been substantially received in this case.  It is also found 
that the statements of the case and supplemental statements 
of the case dating from May 1995 through November 1999 have 
adequately notified the veteran and his attorney of the 
evidence necessary to substantiate the claims and of the 
action to be taken by VA.  Therefore, it is determined that 
VA has met the notice and duty to assist provisions contained 
in the new law.  In light of such, the Board of the opinion 
that it would not be prejudicial to the veteran to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Further 
development and further expending of VA's resources is not 
warranted at this time.

Law and Regulations

The method of determining the effective date of an increased 
evaluation is set forth in 38 U.S.C.A. § 5110(a) and (b)(2) 
(West 1991), and 38 C.F.R. § 3.400(o) (2001).  The general 
rule with respect to the effective date of an award of 
increased compensation is that the effective date of such 
award "shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  This 
statutory provision is implemented by regulation which 
provides that the effective date for an award of increased 
compensation will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1).  An exception to that rule applies, however, 
under circumstances where evidence demonstrates that a 
factually ascertainable increase in disability occurred 
within the one-year period preceding the date of receipt of a 
claim for increased compensation.  In that regard, the law 
provides that the effective date of the award "shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  38 
U.S.C.A.§ 5110(b)(2) (West 1991).  See 38 C.F.R. 
§ 3.400(o)(2).  The term "increase" as used in 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400 means an increase to the next 
disability level.  See Hazan v. Gober, 10 Vet. App. 511 
(1997).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. §§ 3.1(p); 
3.155 (2001).  The regulation which governs informal claims, 
38 C.F.R. § 3.155, provides as follows: (a) Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by [VA], from a claimant 
. . . may be considered an informal claim.  Such informal 
claim must identify the benefit sought. Id.

Further, under 38 C.F.R. § 3.157(b)(1) (2001), an informal 
claim may consist of a VA report of examination or 
hospitalization.  Under this regulatory provision, the date 
of the VA outpatient examination or hospital admission will 
be accepted as the date of receipt of a claim if such a 
report relates to examination or treatment of a disability 
for which service connection has previously been established. 
Id.

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA.  38 C.F.R. 
§ 3.1(r) (2001).

The governing regulations provide that a total disability 
rating based on individual unemployability due to service- 
connected disability may be assigned where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow substantially gainful occupation as a 
result of service-connected disability.  38 C.F.R. §§ 3.340, 
3.341, 4.16 (2001).  If the schedular rating is less than 100 
percent, the issue of unemployability must be determined 
without regard to the advancing age of the veteran.  38 
C.F.R. §§ 3.341(a), 4.19 (2001).  In other words, 
"unemployability, in service-connected claims, associated 
with advancing age or intercurrent disability, may not be 
used as a basis for a total disability rating."  38 C.F.R. 
§ 4.19.  The regulations further provide that if there is 
only one such disability, it must be rated at 60 percent or 
more; and if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2001).

It is the policy of the VA that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service connected disability shall be rated totally 
disabled.  38 C.F.R. § 4.16(b) (2001).  Thus, if a veteran 
fails to meet the applicable percentage standards enunciated 
in 38 C.F.R. § 4.16(a), an extra- schedular rating is for 
consideration where the veteran is unemployable due the to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Therefore, the 
Board must evaluate whether there are circumstances in the 
veteran's case, apart from any nonservice-connected condition 
and advancing age, which would justify a total rating based 
on individual unemployability due solely to the service-
connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 
(1993).  The sole fact that a veteran is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
is, in itself, a recognition that the impairment makes it 
difficult to obtain and keep employment.  Therefore, the 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he or she can find employment.  See Van Hoose v. Brown, 
supra.

In Hatlestad v. Derwinski, 3 Vet. App. 213 (1992) and 
Hatlestad v. Brown, 5 Vet. App. 529 (1995), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated that there was a need for discussion as to 
whether the standard needed in the controlling regulations 
was an "objective" one based on average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.  In a pertinent decision, the General 
Counsel concluded that the controlling VA regulations 
generally provide that a veteran who, in light of his 
individual circumstances, but without regard to age, is 
unable to secure or follow a substantial gainful occupation 
as a result of a service- connected disability shall be rated 
totally disabled, without regard to whether an average person 
would be rendered unemployable by the circumstances.  Thus, 
the criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with an 
inability to secure and follow a substantial gainful 
occupation.  VA O.G.C. Prec. Op. No. 75-91 (Dec. 27, 1991), 
57 Fed. Reg. 2317 (1992).  The Board is bound in its decision 
by the regulations, the Secretary's instructions, and the 
precedent opinion of the chief legal officer of VA.  38 
U.S.C.A. § 7104(c) (West 1991).

In order to evaluate the veteran's claim under the objective 
standard, the Board has evaluated the veteran's service- 
connected disabilities under the VA's Schedule for Rating 
Disabilities (VA Rating Schedule).  38 C.F.R. Part 4.  
Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(a) 
(2001).  VA utilizes a rating schedule which is used 
primarily as a guide in the evaluation of disabilities 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  38 C.F.R. 
Part 4.  The percentage ratings represent, as far as can 
practicably be determined, the average impairment in earning 
capacity resulting from such disease and injuries as their 
residual conditions in civil occupations.  Generally, the 
degree of disability specified is considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illness proportionate to severity of the 
several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1 (2001).  It is essential, in both the examination and 
the evaluation of the disability, that each disability be 
viewed in relation to its history.  38 C.F.R. §§ 4.1, 4.130 
(2001).



Factual Background

A review of the available record indicates that service 
connection for a back disability was denied by the Board in 
June 1979.  That determination was final.  38 U.S.C.A. § 7104 
(West 1991); 38 C.F.R. § 20.1100 (2001).  The claim was 
subsequently reopened by a decision of the Board dated in 
September 1993.  Service connection for a back disability was 
granted by an RO rating decision of November 1994, and a 40 
percent disability rating was established effective from 
August 14, 1989, the date the claim to reopen was received.  
The veteran disagreed with the 40 percent disability rating 
for his service-connected back disorder in a notice of 
disagreement received in December 1994.  By rating action 
dated in December 1995, the 40 percent rating for the 
service-connected back disorder was increased to 60 percent, 
effective from November 22, 1994, based on the receipt of a 
medical report demonstrating increased disability consistent 
with the next higher disability evaluation under an 
applicable diagnostic code.

VA outpatient clinic notes dated between 1988 and 1991 show 
that the veteran was seen intermittently for complaints of 
right knee and lumbar spine pain in addition to other 
complaints and disorders, to include hypertension.  K. E. 
Vasquez, M.D., wrote in October 1989 that the appellant had a 
severely degenerated right knee and had had some severe back 
pain.  It was noted that X-rays which had been brought in 
revealed some osteophytic lipping, narrowing of the disc 
spaces and lumbar vertebra rotated to the right.  M. J. 
Rodriquez, chiropractor, noted in July 1989 that the veteran 
was under treatment for low back and leg pain.  

The veteran was afforded a VA examination for compensation 
and pension purposes in April 1991.  He related that he had 
had low back pain since 1948 for which he had undergone disc 
removal in 1961.  The appellant stated that following 
surgery, he continued to have low back discomfort, and 
currently had pain across the lumbosacral area which was 
worse with sudden coughing, sneezing, bending or lifting.  It 
was noted that he had remained in treatment for such and was 
currently wearing a prescribed lumbar brace, and periodically 
used pain medication for recurrent back pain. 

Examination of the back in the standing position revealed 
trunk flexion to about 45 degrees with extension of 
approximately five degrees.  Lateral flexion was to 
approximately 10 degrees.  There was low back pain secondary 
to right lateral flexion of the trunk.  It was noted that 
there was loss of normal lumbar lordosis and a healed, fine 
surgical scar in the midline over the lumbar area to he lower 
sacral region.  In the sitting position, forced dorsiflexion 
of the big toe revealed marked diminution of muscular 
strength on the right.  Knee jerks were active and peripheral 
pulses were normal.  In the supine position, straight leg 
raising on the left was to 45 degrees on the left and to 30 
degrees on the right.  The lower right thigh measured 37 
centimeters (cms.) and 41 cms. on the left.  Mid-calf 
measurements were 33 cms. and 35 cms. on the right and left, 
respectively.  An X-ray of the lumbar spine was interpreted 
as showing degenerative changes in the lumbosacral spine with 
disc space narrowing at L4-5 and L5-S1.  

The veteran was afforded a VA examinations of the spine in 
July 1994.  It was recorded that he complained of constant 
back pain which was not increased with activity.  On 
examination, the appellant was observed to have slight 
scoliosis of the lumbar spine.  There was no postural 
abnormality.  He had normal back musculature with a healed 
lumbar incision.  Forward flexion was to 40 degrees and 
backward extension was zero degrees.  Right and left lateral 
flexion were to 20 degrees and right and left lateral 
rotation were to 20 degrees.  There was mild pain with all 
range of motion.  Upon neurologic evaluation, it was noted 
that there was mild wasting in the quadriceps in the lateral 
muscles of the thigh on the right, but essentially normal 
strength in the lower extremities, and normal reflexes.  He 
was observed to wear a brace on the right knee.  Radiological 
studies of the spine were interpreted as showing lumbar 
spondylosis extending through multiple levels and scoliosis.

The veteran was afforded VA examination of the spine in 
October 1994 where it was recorded that his primary 
complaints were lower back and right knee pain which led to 
difficulty ambulating, lifting and bending without proper 
mechanical technique.  On physical examination, there was no 
postural abnormality and no fixed deformity of the back.  
There was normal back musculature.  It was reported that 
range of motion was severely limited with anterior flexion to 
30 degrees, posterior extension to zero degrees, right and 
left lateral flexion to 20 degrees, and right and left 
lateral rotation to 20 degrees.  There was pain with all 
range of motion.  It was reported that the neurologic 
examination was normal.  X-rays were interpreted as showing 
severe spondylosis at all levels of the lumbar spine.  

In a statement dated on November 18, 1994, E. R. DeFeo, D.C., 
wrote that the veteran had soft tissue injury to his lumbar 
spine.  It was explained that soft tissue injuries tended to 
exacerbate and remit depending on the amount of mechanical 
stress place on the injured site.  It was noted that daily 
activities were difficult for the veteran and generally 
increased his low back pain/symptomatology.  The physician 
added that the veteran "could not work but doesn't since he 
is retired."  He was instructed to keep his household duties 
to a modified basis with no lifting over 15 pounds, no 
excessive bending or stooping, no pushing or pulling and 
limited activity.  It was related that he had suffered from 
bilateral lower extremity radiculopathy, pain, stiffness and 
weakness.  It was felt that his condition would only get 
worse with time due to the severe degenerative low back 
process.  

K. E. Vasquez, D.O., wrote on November 22, 1994 that the 
veteran had been her patient since 1989, and continued to 
have significant back pain which had worsened over the past 
several years.  It was reported that X-rays revealed severe 
degenerative changes and joint space narrowing, and that 
there was increased paravertebral lumbar fullness with slight 
scoliosis.  It was noted that there was diminished sensation 
to pinprick bilaterally.  These 2 statements were received at 
the RO in December 1994.

Dr. DeFeo noted in January 1995 that the veteran had severe 
limitation in his lumbar spine due to severe degenerative 
joint disease of the lumbar spine.  It was added that on many 
occasions, he had been seen to have an antalgic lean with no 
range of motion at all in the lumbar spine.  

A report was received from Dr. Vasquez indicating that the 
appellant was seen and evaluated for his chronic low back 
pain and weak lower extremities on July 20, 1995.  It was 
recorded that on examination, the veteran showed very limited 
range of motion in flexion, extension, sidebending and 
rotation of the lumbar spine.  The findings also included 
absent pinprick sensation in both lower legs, with only 
minimal sensation in the thighs.  

R. G. Packo, chiropractor, wrote in July 1995 that the 
veteran was seen for low back pain and decreased sensation 
into the lateral calves.  It was reported that upon 
examination, there was limited range of motion within the 
lumbar spine, asymmetrical thigh and calf measurement, 
paravertebral muscle spasms in the lumbar region, several 
positive orthopedic tests and an absent Achilles reflex, 
bilaterally.  A professional opinion was rendered to the 
effect that such anomalies were compatible with 
intervertebral disc syndrome. 

The veteran underwent a VA examination for diseases of the 
spinal cord in September 1995.  It was noted that chronic low 
back pain persisted along with constant right knee pain.  It 
was reported that there was also a four to five year history 
of numbness below the knees, bilaterally, which was unchanged 
with any activity.  It was added that walking greatly 
increased back and right knee pain, but that there was no 
radicular pain or symptoms of neurogenic claudication.  It 
was reported that treatment consisted of chiropractic 
manipulation, a TENS unit, Tylenol #3 and Clinoril. 

Upon examination, there was no fixed deformity or muscle 
spasm.  Range of motion of the lumbar spine was opined to be 
poor with 30 degrees of forward flexion, zero degrees of 
backward extension and 10 to 20 degrees of lateral flexion.  
Straight leg raising was negative.  Motor examination of the 
lower extremities was normal.  Deep tendon reflexes were 2+ 
at the knees and absent at the ankles.  It was reported that 
there was fairly significant decreased pinprick and light 
touch sensation below the knees with normal sensation above 
the knees, bilaterally.  It was observed that X-rays of the 
spine revealed severe lumbar osteoarthritic changes 
throughout the lumbar spine.  A diagnosis of severe lumbar 
osteoarthritis was rendered and it was opined that this 
accounted for his back pain.  It was also felt that decreased 
sensation of the distal lower extremities as well as absent 
reflexes were most compatible with the diagnosis of 
peripheral neuropathy.  

By rating action dated in December 1995, the characterization 
of the service-connected low back disorder was expanded to 
encompass disc disease and neuropathy, and the disability 
evaluation was increased to 60 percent disabling, effective 
from November 22, 1994.  This was picked as the effective 
date based on the date of the private medical doctor's 
statement showing disc pathology which was later confirmed by 
VA examination.

The veteran underwent VA orthopedic examination by two 
examiners in July 1996.  History was rendered to the effect 
that he had undergone excision of cartilage of the right knee 
in 1949 while in service, was also status post micro 
diskectomy several years before, and had subsequently had 
severe low back pain and spasm with pain radiating down into 
both legs.  It was also reported that he also had a 
significant arthritic knee condition with severe pain that 
had modified his ambulatory status and was requiring 
operative intervention which he did not want to have.  It was 
noted that had difficulty with lifting and bending secondary 
to problems with his knee causing him to lift and bend with 
poor mechanics with regard to his back.  It was reported that 
back surgery had initially resulted in some resolution of 
lumbar pain but that he continued to have pain for which he 
currently took Tylenol #3 and Quinapril.

Upon physical examination, the veteran was observed to have 
no postural abnormality.  There was a marked varus deformity 
of the right knee of approximately 20 degrees.  The veteran 
was noted to have pain with range of motion of the right knee 
and there was tenderness to palpation over the joint lines.  
Musculature of the back was reported to be severely spasmed.  
On range of motion testing, depending on the examiner, 
flexion was to 30 degrees, backward extension was from two to 
five degrees, lateral bending was from five to 20 degrees, 
and rotation was from five to 20 degrees.  It was reported 
that he had severe pain in all ranges of motion.  
Neurological evaluation revealed five out of five strength in 
all muscle groups.  Deep tendon reflexes were 3+ in the right 
patellar tendon, and 2+ in the left patellar tendon.  There 
was a slightly diminished Achilles tendon reflex on the 
right.  Toes were downgoing.  It was observed that there was 
some fasciculations in the right anterior thigh and some 
muscle wasting in the anterior thighs, bilaterally, which was 
felt to be due to decreased activity secondary to the pain in 
the back and knee.  There was slightly diminished sensation 
in the right and lateral aspect of the right leg.  It was 
reported that X-rays of the back showed severe degenerative 
joint arthritis with diminished disc height at L4-5 and L5-
S1.  An impression of severe arthritis of the back and knee 
and were rendered.  It was added that the veteran had 
inhibited range of motion due to severe low back arthritis.  

VA outpatient clinical records dating from 1990 through 1998 
were received indicating that the appellant sought treatment 
for multiple complaints and disorders, primarily right knee 
symptomatology.  He underwent a total knee arthroplasty in 
November 1997 with months of ensuing follow-up for which a 
total rating was awarded through December 1998.  During this 
period, X-rays of the back were obtained showing various 
lumbar spine findings, including spondylosis, and disc space 
narrowing at L3-4 and L4-5.  

Correspondence dated on November 17, 1998 was received from 
the appellant's attorney noting that the appellant "should 
be receiving TDIU benefits."  An application for individual 
unemployability was received from the appellant dated in 
April 1999.

Individual unemployability was established from November 17, 
1998 by rating action dated in September 1999.

A clinical report dated in October 1999 was received from C. 
Barchi, M.Ed., CDMS, QRC, a vocational specialist, 
essentially indicating that veteran had become totally 
vocationally incapacitated due to progressively worsening 
orthopedic disabilities since 1976 and had been receiving 
Social Security benefits since that time. 

Legal Analysis

1.  Earlier effective date for increased rating for back 
disability.

As noted previously, service connection for a back disorder 
was established from August 14, 1989 on the basis of a 
reopened claim.  A rating of 40 percent was granted under 
38 C.F.R. § 4.71a, Diagnostic Codes 5292-5293 (2001), 
effective from November 22, 1994, by a December 1995 rating 
determination.  Diagnostic Code 5292 provides that severe 
limitation of motion warrants a 40 percent evaluation.  Under 
Diagnostic Code 5293, a 40 percent evaluation requires severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic 5293 

The Board observes in this instance that while the veteran 
now asserts that he was entitled to more than a 40 percent 
disability evaluation for the service-connected back disorder 
prior to November 22, 1994, the evidence of record does not 
support his contentions in this regard.  The record contains 
clinical evidence dating from August 1989 which reveals that 
the veteran initially sought treatment primarily for his 
right knee disorder.  It was noted intermittently that he 
also complained of lumbar spine pain, although the record 
does reflect that a severe degree of back symptomatology was 
reported in October 1989, and that radiological studies were 
reflective of degenerative changes and some disc space 
narrowing.  However, when seen on a number of occasions 
during that time frame, it was recorded that he had no 
complaints.  VA outpatient clinic notes in April 1991 showed 
that he continued to have low back pain and discomfort, that 
he had been prescribed a lumbar brace for recurrent pain.  It 
was shown that back motion was restricted to a substantial 
extent.  On VA examinations in July and October 1994, back 
motion continued to be reported as severely restricted, and 
the veteran complained of constant back pain.  The Board 
points out, however, that such findings and assessments are 
clearly consistent with a 40 percent disability evaluation 
under Diagnostic Codes 5292 and 5293, which contemplate a 
severe degree of symptomatology.  Moreover, despite evidence 
of disc space narrowing on X-ray, it is demonstrated that 
neurological evaluations on VA examinations in July and 
October 1994 and at prior times were essentially within 
normal limits.  The record reflects that it was not until Dr. 
Vasquez' report of November 22, 1994 was received indicating 
a definitive neurological component to his symptomatology 
that the evidence could be construed as showing an increase 
in the overall degree of disability.  On ensuing private 
reports and on VA examination in September 1995, the veteran 
was determined to have neurological deficit and/or peripheral 
neuropathy and absent lower extremity reflexes consistent 
with profound intervertebral disc syndrome under Diagnostic 
Code 5293.  As such, it was not factually ascertainable that 
the criteria for a 60 percent disability were met prior to 
November 22, 1994, when evidence of neurological disability 
became apparent.  The Board thus finds that the appellant was 
properly rated as 40 percent disabled for his service-
connected back prior to November 22, 1994, and an earlier 
effective date is denied in this regard.  This was actually 
based on private medical evidence received in December 1994, 
so the effective date actually should have been in December 
1994.

2.  Earlier effective date for a total rating based on 
unemployability.

An effective date prior to November 17, 1998 has previously 
been denied by the Board.  The basis for the prior denial was 
that it was on that date that the first claim seeking the 
benefit was received.  A recent Federal Circuit Court 
decision and subsequent Precedent Opinion from the VA General 
Counsel dictates a different outcome at this time.

Based on this guidance from the Circuit Court and the General 
Counsel, it is now the conclusion of the Board that an 
effective date of December 13, 1994 is warranted for the 
award of the TDIU.  It was noted in a letter from a private 
doctor received by the VA on that date, that the veteran had 
severe back pathology and "could not work but doesn't since 
he is retired."  Thus, it can be said that as of that date 
there was (1) evidence of a medical disability; (2) a claim 
for the maximum rating; and, (3) evidence of unemployability.  
Under the new provisions this is sufficient to say a claim 
identifying the benefit has been submitted.  See Robertson v. 
Principi, 251 F.3d 1378 (Fed Cir. 2001); VA O.G.C. Prec. Op. 
No. 12-2001 (July 6, 2001).

It is noted that as of this date, in view of the discussion 
above, the schedular criteria for a TDIU were met.  As such, 
this date of December 13, 1994 is the basis for an earlier 
effective date for the TDIU.

There is, however, no basis for an earlier rating.  There is 
no evidence establishing a claim prior to that and it is not 
shown that there was any entitlement prior to that.  Thus a 
date earlier that December 13, 1994 is not warranted.


ORDER

An effective date earlier than November 22, 1994 for the 
assignment of a 60 percent rating for a back disability is 
denied.

An effective date of December 13, 1994, but no earlier, for 
the assignment of a total disability rating for compensation 
based on unemployability is granted, subject to the law and 
regulations governing the award of monetary benefits.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

